6/21/2019                                 2019 Document
                     Case 2:19-cv-00136-RSM    06 21 P Stay Reply
                                                             55 toFiled
                                                                   Motion - Google Docs
                                                                        06/21/19     Page 1 of 8



    1                                               THE HONORABLE RICARDO S. MARTINEZ
    2



    3



    4
                                  UNITED STATES DISTRICT COURT
    5                            WESTERN DISTRICT OF WASHINGTON
    6                                      AT SEATTLE
    7
    8       OLEG CHURYUMOV                             CASE NO.: 2:19-cv-00136-RSM
    9       Plaintiff,                                 PLAINTIFF’S REPLY TO MOTION TO STAY
   10                                                  CIVIL ACTION PENDING RESOLUTION OF
   11                                                  EEOC, NLRB AND WSBA PROCEEDINGS
   12
                   v.                                  NOTE FOR MOTION CALENDAR:
   13                                                  06/21/2019
   14       AMAZON CORPORATE;
   15       UWAIS KHAN;
   16       EDWIN MWANGO;
   17       ANDREW BERG;
   18       JOE RESUDEK;
   19       ROBIN MENDELSON;
   20       JEFF BEZOS;
   21       BETH GALETTI;
   22
                          Defendants.
   23
   24
   25




https://docs.google.com/document/d/1bZ1Yx3NlH_f2hﬂtR12DiPRTY7zG8y7JCW5UNawTDoI/edit#               1/8
6/21/2019                                  2019 Document
                      Case 2:19-cv-00136-RSM    06 21 P Stay Reply
                                                              55 toFiled
                                                                    Motion - Google Docs
                                                                         06/21/19     Page 2 of 8



    1                                              Table of contents
    2
            INTRODUCTION                                                                                     2
    3
            ARGUMENT                                                                                         2
    4
              EEOC and NLRB (definitely) and WSBA (probably) resolve 1st Complaint claims                    2
    5
                  EEOC: Charge is in favor of a stay                                                         2
    6
                       A stay of Title VII is caused by amend of same RCW 49.60 claims                       2
    7
                       If a stay is not granted, it is wasteful to have 2 lawsuits instead of 1              2
    8
                       Marie v. Allied Home Mortgage Corp., 402 F.3d 1, 3–4 (1st Cir. 2005)                  2
    9
                       EEOC will highlight discrimination intent of Khan                                     3
   10
                       EEOC will perform interrogations of the same employees                                3
   11
                  NLRB: charge resolves initial Complaint claims for relief (Amazon policy)                  4
   12
                  WSBA: decision is not final and Plaintiff files an appeal to that decision                 4
   13
              Prejudice: Defendants are not harmed by a stay, Plaintiff is harmed without a stay             5
   14
                  Defendants are Not Harmed if the Court Grants Plaintiff’s Request for Stay                 5
   15
                  Plaintiff is prejudiced if a stay is not granted                                           5
   16
                  It is not Plaintiff who caused delay of proceedings; Defendants are at fault               6
   17
            CONCLUSION                                                                                       7
   18
   19




            Plaintiff’s Reply to Motion to stay                         Pro Se Oleg Churyumov
https://docs.google.com/document/d/1bZ1Yx3NlH_f2hﬂtR12DiPRTY7zG8y7JCW5UNawTDoI/edit#                             2/8
            Case No. 2:19-cv-00136-RSM 1                                1037 NE 65th St #81067 Seattle, WA
6/21/2019                                  2019 Document
                      Case 2:19-cv-00136-RSM    06 21 P Stay Reply
                                                              55 toFiled
                                                                    Motion - Google Docs
                                                                         06/21/19     Page 3 of 8



    1                                             I.      INTRODUCTION

    2               This stay relies on amend. Dkt. # 42. Thus, questions should be considered together.

    3                                               II.    ARGUMENT

    4           A. EEOC and NLRB (deﬁnitely) and WSBA (probably) resolve 1st Complaint claims

    5                   1. EEOC: Charge is in favor of a stay

    6                       a) A stay of Title VII is caused by amend of same RCW 49.60 claims

    7               Defendants’ actions of discrimination and retaliation in 2019 result in violation of both

    8       Title VII (Dkt. # 42-1 ¶¶ 103-133) and RCW 49.60 (Id. ¶¶ 174-190). Amending Title VII claims

    9       might require to exhaust administrative remedies via EEOC as per 42 U.S.C. § 2000e-5(e)(1).

   10       Dkt. # 54-3 at p. 2. Amending RCW 49.60 claims doesn’t require EEOC charge. Thus,

   11       Complaint should be amended with RCW 49.60. But RCW 49.60 claims are associated with

   12       same actions investigated by EEOC (Dkt. # 54-3 at p. 2) because they are associated with Title

   13       VII and EEOC investigates Title VII. Thus, the lawsuit should stay pending EEOC.

   14                       b) If a stay is not granted, it is wasteful to have 2 lawsuits instead of 1

   15               After EEOC, Plaintiff will be 2nd time in Court with his claims (Dkt. # 42-1 ¶¶ 74 - 102).

   16       There will be 2nd discovery and trial with the same parties which is wasteful. Everything should

   17       be in one lawsuit. FRCP 18(a). If there are separate lawsuits, they should be joined. FRCP 42(a).

   18                       c) Marie v. Allied Home Mortgage Corp., 402 F.3d 1, 3–4 (1st Cir. 2005)

   19               Defendants allege (Dkt. # 53 at p. 8 *4) Marie is not applicable for a stay because

   20                       Plaintiﬀ cites to Marie … , Dkt. #47 at p. 4, for the proposition that “…arbitration
   21                       during the pendency of an EEOC investigation would lead to wasteful, duplicative
   22                       proceedings, and we reject such a result.” Plaintiﬀ takes this quotation out of
   23                       context. That case addressed whether an employer must demand arbitration while
   24                       an EEOC charge is pending or otherwise waive its right to arbitrate. The Court did
   25                       not consider whether litigation must be stayed pending the outcome of an EEOC




            Plaintiff’s Reply to Motion to stay                          Pro Se Oleg Churyumov
https://docs.google.com/document/d/1bZ1Yx3NlH_f2hﬂtR12DiPRTY7zG8y7JCW5UNawTDoI/edit#                               3/8
            Case No. 2:19-cv-00136-RSM 2                                 1037 NE 65th St #81067 Seattle, WA
6/21/2019                                  2019 Document
                      Case 2:19-cv-00136-RSM    06 21 P Stay Reply
                                                              55 toFiled
                                                                    Motion - Google Docs
                                                                         06/21/19     Page 4 of 8



    1                       investigation into allegations not raised in Plaintiﬀ’s Complaint.

    2               Indeed, Marie at 3 initially considered the question

    3                       … whether an employer waives its contractual right to compel arbitration of a
    4                       Title VII claim by not ﬁling for arbitration when the employee initiates an EEOC
    5                       complaint, but instead waiting…

    6               However by resolving this Marie at 4 made intermediate conclusion:

    7                       a rule forcing the employer to ﬁle for arbitration during the pendency of an EEOC
    8                       investigation would lead to wasteful, duplicative proceedings, and we reject…

    9               Arbitration is a litigation. Marie shows that litigation during EEOC work is wasteful.

   10                       d) EEOC will highlight discrimination intent of Khan

   11               EEOC will investigate hate speech (new claims Dkt. # 42 at p. 18 ¶ 78) presumably

   12       committed by Khan. There is evidence that nobody except him was able to do that. See also Dkt.

   13       # 54-3 at p. 2: “the messages also included very speciﬁc information that only my Manager,

   14       Uwais Khan would be privy to, including information about my performance evaluation.”

   15               At the same time Khan is the main oﬀender in the initial Complaint. Dkt. # 1-2 ¶¶ 32-75.

   16       If EEOC proves his fault for hate speech (which included speech about national origin), his

   17       discrimination and retaliation intent for the initial claims (Id.) will be automatically proven. The

   18       intent is critical to prove discrimination under preponderance of evidence standard.

   19               Where such a stay is considered, the Court need not ﬁnd that the two cases possess

   20       identical issues or that resolution of one will control the other; a ﬁnding that the cases present

   21       substantially similar issues is suﬃcient. See Landis v. N. Am. Co., 299 U.S. 248, 254 (1936);

   22       Leyva v. Certiﬁed Grocers of California, Ltd ., 593 F.2d 857, 864 (9th Cir. 1979).

   23                       e) EEOC will perform interrogations of the same employees

   24               At the discovery Plaintiﬀ will request depositions for Khan and other employees. The




            Plaintiff’s Reply to Motion to stay                            Pro Se Oleg Churyumov
https://docs.google.com/document/d/1bZ1Yx3NlH_f2hﬂtR12DiPRTY7zG8y7JCW5UNawTDoI/edit#                               4/8
            Case No. 2:19-cv-00136-RSM 3                                   1037 NE 65th St #81067 Seattle, WA
6/21/2019                                  2019 Document
                      Case 2:19-cv-00136-RSM    06 21 P Stay Reply
                                                              55 toFiled
                                                                    Motion - Google Docs
                                                                         06/21/19     Page 5 of 8



    1       same guys will be interrogated by EEOC and NLRB. This is wasteful for Defendants also.

    2               Discovery is wasteful without a stay. History of all previous and current discrimination

    3       complaints will be requested both by EEOC and by Plaintiﬀ at the discovery. Milan v. Sprint

    4       Corporation, 2018 WL 1665690 (E.D.N.Y. April 6, 2018) (the Court found such discovery

    5       requests reasonable). That will be even if Complaint is not amended. Dkt. # 42. That is because

    6       both initial Complaint (Dkt. # 1-2) and EEOC charge (Dkt. # 54-3 at p. 2) contain claims based

    7       on the same laws: racial discrimination (Dkt. # 1-2 ¶¶ 76-91), retaliation (Dkt. # 1-2 ¶¶ 105-111).

    8                   2. NLRB: charge resolves initial Complaint claims for relief (Amazon policy)

    9               Even if Complaint is not amended, 1st Complaint requests relief at Dkt. # 1-2 ¶ 195:

   10                       Plaintiﬀ prays for relief as follows: ... For ordering Amazon to create policies …
   11                       against unlawful hiding information on the “pivot appeal” procedure; … Plaintiﬀ
   12                       prays also to order Amazon to inform all employees in US oﬃces about these
   13                       policies and provide compulsory training to management of all levels.
   14               This will be resolved by NLRB. Plaintiff informed NLRB about “Pivot appeal” policy of

   15       Amazon. “Pivot” prohibits employees to speak about law violations committed by the manager.

   16       Dkt. # 1-2 at p. 9 ¶ 71. NLRB enforces NLRA. At the same time NLRA makes it illegal to

   17       prevent or limit employees from talking about working conditions, job safety, especially such

   18       important working issue as law violations by the management.

   19                   3. WSBA: decision is not ﬁnal and Plaintiﬀ ﬁles an appeal to that decision

   20               WSBA letter clearly provides (Dkt. # 54-2 at p. 2) it is not ﬁnal unless appeal is ended:

   21                       lf you do not mail or deliver to us a written request for review of this dismissal
   22                       within forty-ﬁve (45) days of the date of this letter, the decision to dismiss your
   23                       grievance will be ﬁnal. Should there be a judicial ﬁnding of impropriety, you may
   24                       request that we reopen this matter.

   25               Plaintiﬀ is preparing an appeal (request for review). Plaintiﬀ assures he will ﬁle it shortly.




            Plaintiff’s Reply to Motion to stay                            Pro Se Oleg Churyumov
https://docs.google.com/document/d/1bZ1Yx3NlH_f2hﬂtR12DiPRTY7zG8y7JCW5UNawTDoI/edit#                                 5/8
            Case No. 2:19-cv-00136-RSM 4                                   1037 NE 65th St #81067 Seattle, WA
6/21/2019                                  2019 Document
                      Case 2:19-cv-00136-RSM    06 21 P Stay Reply
                                                              55 toFiled
                                                                    Motion - Google Docs
                                                                         06/21/19     Page 6 of 8



    1       His initial grievance (Exhibit A) has merits and there are signiﬁcant violations of RPC. Initial

    2       denial of WSBA (Dkt. # 54-2) seems like “automatic”, it does not contain detailed explanation.

    3           B. Prejudice: Defendants are not harmed by a stay, Plaintiﬀ is harmed without a stay

    4                   1. Defendants are Not Harmed if the Court Grants Plaintiﬀ’s Request for Stay

    5               Defendants never denied that corporate Amazon isn’t prejudiced by a stay. Based on

    6       information and belief, Plaintiﬀ presumes none of individual Defendants is applying for a

    7       mortgage like they allege. Dkt. # 53 at p. 9:8. Even if their alleged mortgage application would be

    8       harmed by public records, this question is not relevant to this Motion to stay due to the following.

    9               Defendants are already in public records. Denial to stay doesn’t remove public records.

   10               LCR 5(g) and FRCP have an option to hide some records. Defendants never used this.

   11               Defendants cannot fault Plaintiﬀ for their bad reputation which is due to their oﬀences.

   12       Dkt. # 53 at p. 9:8. Defendants are at fault for their reputation. If they would not violate the law

   13       they would not appear in the public records. Plaintiﬀ attempted to avoid litigation: he complained

   14       to HR and to many levels of management up to CEO before this action. Dkt. # 1-2 ¶¶ 58 - 68.

   15                   2. Plaintiﬀ is prejudiced if a stay is not granted

   16               Defendants allege at Dkt. # 53 at p. 9:22:

   17                       Plaintiﬀ, however, has failed to show how investigations conducted by the EEOC
   18                       and NLRB will require him to do anything at all.
   19               It is true that NLRB and EEOC proceedings are easier than this Court proceedings.

   20       NLRB and EEOC assign agency’s investigators to the case while in this Court Plaintiﬀ acts

   21       alone. However, it is not true that Plaintiﬀ will not “do anything at all” with EEOC and NLRB as

   22       Defendants allege. E. g. Plaintiﬀ already spent many hours to prepare charges consisting of tens

   23       of sheets of paper, attended multiple interviews with EEOC and NLRB, one interview last 5




            Plaintiff’s Reply to Motion to stay                           Pro Se Oleg Churyumov
https://docs.google.com/document/d/1bZ1Yx3NlH_f2hﬂtR12DiPRTY7zG8y7JCW5UNawTDoI/edit#                               6/8
            Case No. 2:19-cv-00136-RSM 5                                  1037 NE 65th St #81067 Seattle, WA
6/21/2019                                  2019 Document
                      Case 2:19-cv-00136-RSM    06 21 P Stay Reply
                                                              55 toFiled
                                                                    Motion - Google Docs
                                                                         06/21/19     Page 7 of 8



    1       hours. See e. g. Dkt. # 22-3. During the investigation, EEOC and NLRB perform interviews and

    2       request evidence from both parties not excluding Plaintiﬀ.

    3                   3. It is not Plaintiﬀ who caused delay of proceedings; Defendants are at fault

    4               Defendants retaliated, insulted, threatened Plaintiﬀ with physical violence, blocked him

    5       everything they could (access, medical insurance, even the restroom) (Dkt. # 42-1 ¶¶ 74 - 102).

    6       Now they fault Plaintiﬀ for complaining about their oﬀences (Dkt. # 53 at p. 9:24):

    7                       A party to a lawsuit cannot simply manufacture his own “hardship” by ﬁling
    8                       complaints outside of the judicial proceedings and then insist that the judicial
    9                       proceedings grind to a halt indeﬁnitely because the complaints are being
   10                       investigated.

   11               What is next? Defendants would make their threats real and physically beat up Plaintiﬀ.

   12       Then they would fault Plaintiﬀ for “hardship by ﬁling complaints” when he is hospitalized.

   13               Defendants are solely at fault and their violations (Dkt. # 42-1 ¶¶ 74 - 102) caused 4 new

   14       Motions (Dkt. # 24, 42, 45, 47) and complaints to EEOC and NLRB. If Defendants would not

   15       retaliate, Plaintiﬀ would not complain and the action would not stay. Moreover, if Defendants

   16       would not discriminate, there would not be legal action at all.

   17               Plaintiﬀ ﬁled lawsuit bound by the statute of limitations set up by EEOC. Dkt. # 9-1 at p.

   18       7. At that time, Plaintiﬀ could not know that Defendants will retaliate. Dkt. # 42-1 ¶¶ 74 - 102.

   19               Neither of 3 reasons for litigation was under Plaintiﬀ’s control: discrimination in 2018

   20       (Dkt. # 1-2), statute of limitations, retaliation in 2019 (Dkt. # 42). Plaintiﬀ was forced to litigate

   21       when he is sick and when he is without an attorney. Where a "Plaintiﬀ because of disability,

   22       irremediable lack of information, or other circumstances beyond his control just cannot

   23       reasonably be expected to sue in time, "Courts have applied the doctrine of "equitable tolling."

   24       Miller v. Runyon, 77 F.3d 189, 191 (C.A.7 1996) (Posner, C.J.).




            Plaintiff’s Reply to Motion to stay                             Pro Se Oleg Churyumov
https://docs.google.com/document/d/1bZ1Yx3NlH_f2hﬂtR12DiPRTY7zG8y7JCW5UNawTDoI/edit#                                 7/8
            Case No. 2:19-cv-00136-RSM 6                                    1037 NE 65th St #81067 Seattle, WA
6/21/2019                                  2019 Document
                      Case 2:19-cv-00136-RSM    06 21 P Stay Reply
                                                              55 toFiled
                                                                    Motion - Google Docs
                                                                         06/21/19     Page 8 of 8



    1                                             III.    CONCLUSION

    2               For all of the foregoing reasons, Plaintiﬀ respectfully requests that this action be stayed,

    3       pending the conclusion of the EEOC, NLRB and WSBA appeal proceedings against Defendants.

    4
            Dated: Jun 21, 2019                            By: Oleg Churyumov
    5                                                      1037 NE 65th St #81067 Seattle, WA 98115




            Plaintiff’s Reply to Motion to stay                            Pro Se Oleg Churyumov
https://docs.google.com/document/d/1bZ1Yx3NlH_f2hﬂtR12DiPRTY7zG8y7JCW5UNawTDoI/edit#                               8/8
            Case No. 2:19-cv-00136-RSM 7                                   1037 NE 65th St #81067 Seattle, WA
